DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim 1 has been amended to recite that the focal length of the ion source is adjusted “based on a change in path length of the ion beam after translation”. The term “path length” is understood from the specification of the immediate application (at the paragraph [page 26; line 28-page 27; line 3]) as a distance between a displaced location and the original location. This paragraph recites that “The successively longer path lengths are the result of the angle of inclination α. As α increases, so too does the defocusing of the primary ion beam 116 as a function of displacement from location 702 along the y-direction”. This feature is not reflected in claim 1 as presently presented, which merely defines “a first angle” (which may include, for example, the angles 0°, 90°, and/or 180°). The step of “translating” is defined in terms of relative movement of the ion beam position on the sample surface, and does not include a feature of tilting the specimen relative to the ion beam so as to change the first angle to a different angle, thereby displacing the ion beam.
As described in detail, below, the newly cited Zeile reference displaces an ion beam across a sample (see paragraph [0039]) and then performs a focal length adjustment at each new location on the sample (step S4 in figure 2). Since the focal length is therefore dependent upon the location of incidence of the ion beam on the sample surface, the focal adjustment is therefore based on the change in path length of the ion beam after the translation (importantly, the claim does not include any actual measuring of the change in path length of the ion beam after the translation, and merely defines that the focal adjustment is based on this property).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendall et al. U.S. PGPUB No. 2015/0080233 in view of Zeile U.S. PGPUB No. 2010/0074474.

Regarding claim 1, Bendall discloses a method, comprising: exposing a biological sample (“Biological specimens” [0015]) to an ion beam that is incident on the sample at a first angle to a plane of the sample (as illustrated in figure 1) by translating a position of the ion beam on the sample in a first direction relative to a projection of a direction of incidence of the ion beam on the sample (“the tissue sample is mounted on a conductive substrate, and the scanning is done by rastering the ion beam across the sample” [0011]); and measuring and analyzing secondary ions generated from the sample by the ion beam to determine mass spectral information for the sample (“The sample surface is rasterized with a primary ion beam (O-) that sputters the antibody-specific isotope reporters native to the sample surface as secondary ions. An elemental mass spectrum is acquired for each pixel” [0015]), wherein the sample is labeled with one or more mass tags and the mass spectral information comprises populations of the mass tags at locations of the sample (“scanning the sample with a secondary ion mass spectrometer (SIMS) ion beam to generate a data set that comprises spatially-addressable measurements of the abundance of the mass tag across an area of the sample” [Abstract]). Bendall discloses the claimed invention except that there is no explicit disclosure of, after each translation of the ion beam in the first direction, adjusting a focal length of an ion source that generates the ion beam; and that secondary ions are measured after adjustment of the focal length.
Zeile discloses a focused ion beam apparatus ([Absract]) and method comprising: exposing a sample to an ion beam that is incident on the sample at a first angle to a plane of the sample (“FIG. 5 shows a system in which the ion beam column 2 is vertical, while the electron column 16 is oriented at an angle to the ion beam column 2… the electron column 16 may be vertical, while the ion beam column 2 may be situated at an angle to the electron column 16” [0042]) by translating a position of the ion beam on the sample in a first direction relative to a projection of a direction of incidence of the ion beam on the sample (“the method may be carried out initially in one plane of the organic sample 11 at least one first location of the organic sample… Furthermore, the method is carried out at least one second location of the organic sample 11” [0039]); after each translation of the ion beam in the first direction, adjusting a focal length of an particle beam source that generates the particle beam (step S4 in figure 2, repeated a number of times described in paragraph [0039] as determined at step S9) based on a change in path length of the ion beam after translation (since the focal length adjustment is made at each new location of the ion beam on the sample, it is necessarily based on the path length of the ion beam after translation – defined at [page 26; line 28-page 27; line 3] of the specification of the immediate application as a distance between a displaced location and the original location – since the vector displacement between the two locations necessarily defines the location of the new location of incidence of the ion beam on the sample); and measuring and analyzing secondary particles generated from the sample by the particle beam (step S6 in figure 2, where the fragments are secondary ions: “Due to an interaction of the ion beam incident on the semiconductor mask with the material of the semiconductor mask, interaction particles are generated, in particular secondary electrons or secondary ions, which are emitted from the semiconductor mask. A detector detects the interaction particles” [0002]) after adjustment of the focal length (since step S6 follows step S4 in figure 2).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Bendall with the focusing method of Zeile (performing focal length correction after each movement of the stage) in order to ensure that an image acquired by detecting secondary ions remains in focus even after movement of the sample has resulted in a change in the focal length of the apparatus, thereby providing higher quality images; and allowing for movement of the sample to different positions so as to inspect more than a single point of the sample surface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881